NOTICE OF ALLOWANCE
This Notice is responsive to Applicant’s remarks/amendments filed with the Request for Continued Examination 6/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Claim Status
Claims 1-15 are pending.

Response to Arguments
The Examiner agrees that the amendments to claim 1 are sufficient to alleviate new matter concerns, thus the rejections of all claims under section 112(a) are withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or reasonably suggest the limitation: “the two or more coils in each of the plurality of coil groups are provided such that respective windings of the two or more coils within one of the plurality of coil groups extend spirally about and equidistantly from a single central axis” in the context of the other limitations of the claim, notably: “the plurality of coil groups are provided coaxially with the single central axis”.
Particularly, while Yamazawa teaches a similar apparatus with coil filters for a heating unit, Yamazawa with the other prior art of record does not teach wherein the coils of each coil group are provided coaxially with a single central axis, where the coils of each group extend about the central axis equidistantly. The Examiner can find no teaching or suggestion within the prior art to provide the filter units of Yamazawa in a stacked, central location as in the instant Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718       
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718